DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-6, 8-13, 15-22 are pending in this application.

Claim Rejections - 35 USC § 103 Withdrawn
In the office action dated 7/1/22, the examiner rejected claims 1, 3, 5-6, 8-13, and 15-20 under AIA  35 U.S.C. 103 as being unpatentable over McKay (8538824) in view of Lisewski (20190004822).  In response, the applicant has substantially narrowed down the claim scope.  Specifically, the independent claims 1, 8 and 15 now recite the limitations of automatic rescheduling of the notification/reminder to another day/time by comparing perceived “threshold quality”.  This “threshold quality” is based on the importance of the event (i.e., paragraph 43 of the specification gives an example of “a threshold importance” as an event with a mandatory attendance requirement).  This is in addition to the rest of the notification/reminder process previously described and currently existing in the claim language regarding processing transaction-related information to identify time of interest for user (e.g. expiration date, refund dateline, etc.) to select and follow up with a reminder at the selected time.  The examiner also notes that these specific elements and their particular utilities were discussed in the 10/4/22 Examiner Interview.  The newly added elements – in combination with existing elements – overcome the prior art previously found and currently searched.  The rejection is withdrawn.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13, and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-6, 8-13, and 15-22 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system claim 8 and product claim 15.  Claim 1 recites the limitations of processing transaction-related information to identify time of interest for user (e.g. expiration date, refund dateline, etc.) to select and follow up with a reminder at the selected time, and automatically reschedule the reminder to another day based on a comparison of the “threshold quality” (the importance of the events, ; e.g., being a mandatory event [see paragraph 43 of the specification]) of the two days.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Setting alerts as commercially/transaction related reminders recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The “device”, “a transaction terminal”, “machine learning model”, and “a user interface”, in claim 1; the additional technical element of “memories” processors in claim 8; and “non-transitory computer-readable medium” in claim 15; is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 8 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: receiving, processing, and displaying data.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a “device”, “transaction terminal”, “machine learning model” and “a display” amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  Dependent claim 16 discloses the additional element of “a chip reader of the transaction terminal”, “a magnetic strip reader of the transaction terminal”, and “a near-field communication”, which are parts of a computer system that is being used as a tool to perform the abstract idea.  Dependent claim 18 discloses the additional element of “bot or the script to crawl the website”, which is part of a computer system that is being used as a tool to perform the abstract idea.  The other dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-6, 8-13, and 15-22 are not patent-eligible.

Response to Arguments
Applicant's arguments filed 10/3/22 have been fully considered but they are not persuasive. 
The applicant’s 35 USC 103 arguments are moot because the prior art rejections are withdrawn.   The examiner is withdrawing the prior art rejection because the new elements of automatic rescheduling of the reminder based on quality threshold analysis.   See Claim Rejections - 35 USC § 103 Withdrawn above.

In response to applicant's argument that: 
“35 U.S.C. § 101… setting alerts is not listed in the MPEP as one of the enumerated subgroupings of a fundamental economic principle or practice,”
the examiner respectfully disagrees.   Not all abstract ideas that are not patentable under 35 U.S.C. § 101 are listed in the MPEP.  The examiner has made it very clear that “if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas”.  Again, claim 1 recites the limitations of processing transaction-related information to identify time of interest for user (e.g. expiration date, refund dateline, etc.) to select and follow up with a reminder at the selected time, and automatically reschedule the reminder to another day based on a comparison of the “threshold quality” (the importance of the events, ; e.g., being a mandatory event [see paragraph 43 of the specification]) of the two days.  This is an abstract idea.

In response to applicant's argument that: 
“Applicant respectfully submits that claim 1, as amended, simply does not recite any of the fundamental economic principles or practices listed in the MPEP,”
the examiner respectfully disagrees.   Regarding the amendment, the applicant added additional steps in the scheduling process (e.g. when there is a conflict).  This is also an abstract idea.

In response to applicant's argument that: 
“Prong Two of Step 2A… practical application… claim 1 reflect an improvement in the functioning of a computer, or an improvement to any other technology or technical field… The specification states, for example, in paragraph 12… (reciting paragraph 12)… inadvertently missed deadlines… significant consumption of computing resources associated with attempting to return… wasted fuel resources… reduced customer satisfaction,”
the examiner respectfully disagrees.   the examiner respectfully notes that the applicant’s argument is based on an incorrect assumption.   The applicant recites a business procedure in a retail market for reminding customers of deadlines/important dates.  The assertion is that by properly reminding the users to act on a timely basis (e.g. to return items for refunds), the claimed invention can effectuated efficiency in the market by saving customer time and resources, and increasing customer satisfaction.  The applicant is assuming that the effect of a business process can somehow change the abstract idea characterization of the business process.  This is not true.  For the purpose of the 35 U.S.C. 101 analysis, an abstract idea determination is not dependent on its effect.  That is because the effect of a business procedure is not the focus of the 35 U.S.C. 101 analysis.  In Alice, the Court did not focus on the potential effect of having a proper hedge collateral posting system (which could potentially prevent of another too-big-too-fail institution phenomenon or even another national recession).  The Alice decision is very clear that using generic computer to carry out abstract ideas – regardless of the potential effects/outcome – is not patentable.  

In response to applicant's argument that: 
“The specification further recites, for example, in paragraphs 47 and 102… a transaction backend device can push time of interest-related information to a user device, thereby providing a centralized device capable of managing complex and changing return policies,”
the examiner respectfully disagrees.   The backend device and the centralization process are not claimed by the applicant.  Putting aside the questionable assertion that the specification language actually solves the technological problems, there looms a larger problem of claim language deficiency.  Claims must provide sufficient specificity to constitute an improvement to computer functionality itself.  Universal Secure Registry v. Apple and Visa.  The applicant's reliance on the specification language as evidence of inventive concept is misplaced because of the well-established principle that claimed inventive concept must be evident in the claims. 
The examiner also notes that this principle is mandated by the public policy requiring claim boundaries and scopes to be clear.  More specifically, the claimed invention’s boundaries and scopes must be clearly defined within the claims.  This is because, while the claim elements are required to be disclosed in the specification, the disclosed elements in the specification are not necessary claimed in the claims.  

In response to applicant's argument that: 
“Claim 1 also recites providing a first user interface including a prompt to generate a calendar reminder for the one or more times of interest, and generating the calendar reminder based on a selection of a user interface element of the first user interface… Claim 1 also recites modifying the calendar reminder to identify… claim 1 clearly provide practical features that integrates the alleged judicial exceptions into a practical application of the exception that provides an improvement in the functioning of a computer, or an improvement to other technology or technical field,”
the examiner respectfully disagrees.  These elements are parts of a computer system that is being used as a tool to perform the abstract idea.   See Claim Rejections - 35 USC § 101 above.

In response to applicant's argument that: 
“claim 1, as a whole, integrates a "practical application"… (reciting claim 1 language)… above-identified features provide a practical way of setting and modifying a calendar reminder on a device, i.e., by enabling a selection of a user interface element of a first user interface to generate the calendar reminder and by enabling the modification of the calendar reminder to identify another day if a threshold quantity of events are scheduled for a day associated with the calendar reminder,”
the examiner respectfully disagrees.   This is mere data processing.   The reminder is scheduled for the day the task should be done.  It is rescheduled if necessary.  These steps are carried out (processed by the generic computer) according to a set of predefined rules.   See Claim Rejections - 35 USC § 101 above.

In response to applicant's argument that: 
“therefore, would not monopolize the alleged judicial exceptions,”
the examiner respectfully disagrees.  It could preempt the idea of reminding customers of their deadlines and rescheduling the reminders according to some predefined criteria.  This type of monopoly of ideas is precisely what the Alice court has vehemently guarded against.  
Even if the claimed invention is not preemptive, the argument is still not found persuasive because preemption is but one of the factors in the 35 USC 101 analysis.   The preemption doctrine is a policy that shields the public against monopoly of ideas by individuals.  It is less effective as an applicant’s sword against patent prohibitions.  This is reflected by the Office’s guidance, which states “the absence of complete preemption does not guarantee that a claim is eligible.”  See the July 2015 Update.  

In response to applicant's argument that: 
“"significantly more"… Applicant respectfully submits that no evidence has been provided to establish that the claimed features are well-understood, routine, and conventional in the field,”
the examiner respectfully submits that the office action did not made such argument in the rejection – that the claimed features are well-understood, routine, and conventional in the field.  Rather, the examiner determined that the technical elements are “generic computer” used to carry out an abstract idea that has not been integrated into a practical application.

In response to applicant's argument that: 
“conventional methods for the judicial exception of "certain methods of organizing human activity" do not utilize a machine learning model,”
the examiner respectfully disagrees.   The examiner has determined that the “machine learning model” is part of a computer system that is being used as a tool to perform the abstract idea.  The examiner notes that the claim only mention using “machine learning model”, similar to an accountant using an excel spreadsheet or a student using a newly available computer algorithm to do homework.  There is nothing particular about the usage that integrated the abstract idea into a practical application.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK H GAW whose telephone number is (571)270-0268. The examiner can normally be reached T, W, Th, F, S: 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK H GAW/Examiner, Art Unit 3698                                                                                                                                                                                                        
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698